           Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 1 of 7 PageID #: 570

AO 245C     (Rev. 09/19) Amended Judgment in a Criminal Case
            Sheet 1                                                                                         (NOTE: Identify Changes with Asterisks (*))


                                      UNITED STATES DISTRICT COURT
                                                 District Of South Dakota, Southern Division
                                                                              AMENDED JUDGMENT IN A CRIMINAL
          UNITED STATES OF AMERICA                                            CASE
                              v.
                                                                              Case Number:                       4:19CR40015-1

                      Paul Erickson                                           USM Number:                        17929-273

Date of Original Judgment:            07/06/2020                              Clint L. Sargent
(Or Date of Last Amended Judgment)                                            Defendant’s Attorney


THE DEFENDANT:
■    pleaded guilty to count(s)     1 and 8 of the Indictment.

□    pleaded nolo contendere to count(s) ____________________which was accepted by the Court.

□    was found guilty on count(s)______________________ after a plea of not guilty.


The defendant is adjudicated guilty of these offenses:
Title & Section                              Nature of Offense                                                   Offense Ended             Count
18 U.S.C. § 1343                             Wire Fraud                                                            August 2018               1
18 U.S.C. § 1956(a)(1)(A)(i)                 Money Laundering                                                       03/01/2017               8




The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

□    The defendant has been found not guilty on count(s)

■    Count(s)         2, 3, 4, 5, 6, 7, 9, 10, and 11 of the Indictment       □    is    ■     are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States attorney of material changes in economic circumstances.

                                                                          07/06/2020
                                                                          Date of Imposition of Judgment




                                                                          Signature of Judge


                                                                          Karen E. Schreier, United States District Judge
                                                                          Name and Title of Judge



                                                                          Date
          Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 2 of 7 PageID #: 571

AO 245C     (Rev. 09/19) Amended Judgment in a Criminal Case
            Sheet 2 — Imprisonment                                                                    (NOTE: Identify Changes with Asterisks (*))


DEFENDANT:                    Paul Erickson
CASE NUMBER:                  4:19CR40015-1

                                                               IMPRISONMENT

■     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
      84 months on count 1 and 84 months on count 8, each count to run concurrent.



□     The Court makes the following recommendations to the Bureau of Prisons:




□     The defendant is remanded to the custody of the United States Marshal.

      *The defendant shall surrender to the United States Marshal for this district or the institution designated by the Bureau of
■     Prisons:

      ■    at      12:00      □             a.m.               ■     p.m.             on      07/20/2020.

      □    as notified by the United States Marshal.

□     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

      □    before 2 p.m. on                                                                                       .

      □    as notified by the United States Marshal.

      □    as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
I have executed this Judgment as follows:




     Defendant delivered on                                                                   to

at                                          with a certified copy of this Judgment.



                                                                                               UNITED STATES MARSHAL
                                                                            By

                                                                                           DEPUTY UNITED STATES MARSHAL
            Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 3 of 7 PageID #: 572

 AO 245C       (Rev. 09/19) Amended Judgment in a Criminal Case
               Sheet 3 - Supervised Release                                                                (NOTE: Identify Changes with Asterisks (*))


 DEFENDANT:                    Paul Erickson
 CASE NUMBER:                  4:19CR40015-1


                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 3 years for each count, to run concurrent..




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state, or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the Court.
           ■     The above drug testing condition is suspended, based on the Court's determination that you pose a low risk of future
                 substance abuse. (Check, if applicable.)
4.   ■     You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
5.   □     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
           work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
6.   □     You must participate in an approved program for domestic violence. (Check, if applicable.)
7.   ■     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other state authorizing a sentence of
           restitution. (Check, if applicable.)

You must comply with the standard conditions that have been adopted by this Court as well as with any other conditions on the attached
page.
            Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 4 of 7 PageID #: 573

AO 245C       (Rev. 09/19) Amended Judgment in a Criminal Case
              Sheet 3A - Supervised Release                                                             (NOTE: Identify Changes with Asterisks (*))


DEFENDANT:                    Paul Erickson
CASE NUMBER:                  4:19CR40015-1
                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the Court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
2.   After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     Court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at reasonable times, at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
     10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the Court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
    you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
    confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
            Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 5 of 7 PageID #: 574

AO 245C        (Rev. 09/19) Amended Judgment in a Criminal Case
               Sheet 3B - Conditions of Supervision                                                 (NOTE: Identify Changes with Asterisks (*))


DEFENDANT:                    Paul Erickson
CASE NUMBER:                  4:19CR40015-1

                                       SPECIAL CONDITIONS OF SUPERVISION

    1. You must participate in and complete a cognitive behavioral training program as directed by the probation
       office.

    2. You must not incur new credit charges or open additional lines of credit without the approval of the probation
       office unless you are in compliance with any payment schedule established.

    3. You must provide the probation office with access to any requested financial information.

    4. You must apply all monies received from income tax refunds, judgments, and unexpected financial gains to
       the outstanding court-ordered financial obligation.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature                                                                               Date
            Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 6 of 7 PageID #: 575

AO 245C        (Rev. 09/19) Amended Judgment in a Criminal Case
               Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))


DEFENDANT:                          Paul Erickson
CASE NUMBER:                        4:19CR40015-1

                                            CRIMINAL MONETARY PENALTIES
       You must pay the total criminal monetary penalties under the Schedule of Payments set below.

              Assessment                Restitution                      Fine                       AVAA Assessment*         JVTA Assessment**
TOTALS        $200                      Deferred                         Waived                     Not Applicable           Not Applicable

■         The determination of restitution is deferred for 30 days.
          An Amended Judgment in a Criminal Case (AO 245C) will be entered after such determination.

□         You must make restitution (including community restitution) to the following payees in the amount listed below.

          If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
          priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
          paid before the United States is paid.

Name of Payee                                               Total Loss***               Restitution Ordered             Priority or Percentage




TOTALS                                                  $                               $

□         Restitution amount ordered pursuant to Plea Agreement $

□         You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of
          Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

■         The Court determined that you do not have the ability to pay interest and it is ordered that:

          ■      the interest requirement is waived for the          □    fine     ■        restitution.

          □      the interest requirement for the       □         fine    □       restitution is modified as follows:



*Amy, Vicky, & Andy Child Pornography Assistance Act of 2018, Pub. L. 115-299.
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
***Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
            Case 4:19-cr-40015-KES Document 67 Filed 07/08/20 Page 7 of 7 PageID #: 576

AO 245C      (Rev. 09/19) Amended Judgment in a Criminal Case
             Sheet 6 — Schedule of Payments                                                                  NOTE: Identify Changes with Asterisks (*))


DEFENDANT:                            Paul Erickson
CASE NUMBER:                          4:19CR40015-1


                                                      SCHEDULE OF PAYMENTS
Having assessed your ability to pay, payment of the total criminal monetary penalties is due as follows:
A     ■       Lump sum payment of            $200                 due immediately, balance due

             □       not later than                                   , or

             ■       in accordance with           □       C,      □          D,       ■        E, or     □       F below; or

B     □       Payment to begin immediately (may be combined with                  □       C,      □    D, or     □    F below); or

C     □       Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                         ,
              to commence                                               (e.g., 30 or 60 days) after the date of this Judgment; or

D     □       Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                         ,
              to commence                                               (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or
              Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of $25 or
E     ■       25% of the deposits in your inmate trust account, whichever is greater, while you are in custody, or 10% of your inmate trust
              account while serving custody at a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full
              prior to your release from custody shall be due in monthly installments of $500, such payments to begin 60 days following
              your release.
 F    □       Special instructions regarding the payment of criminal monetary penalties:




Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the Clerk of the Court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
□         Joint and Several
          Case Number
          Defendant and Co-Defendant Names                                                        Joint and Several              Corresponding Payee,
          (including defendant number)                            Total Amount                        Amount                         If appropriate




□         You shall pay the cost of prosecution.
□         You shall pay the following Court cost(s):
□         You shall forfeit your interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and Court costs.
